DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Claim 12 recites “the open block does not exists”, but should be amended to recite, “the open block does not exist[[s]]” for grammatical reasons.
Claims 13-14 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites that “a first memory block” is “an open block” and then recites that “a second memory block” is “the open block”, but then later refers to “the open blocks” while only indicating previously that there is one open block (although also reciting that two blocks (i.e. the first and second) are both the single open block). The Examiner is unsure if the second block being defined as “the open block” replaces the first block as the open block, or if there are multiple open blocks such that the claims should have recited a “first open block” and a “second open block” so that there could be a plurality of “open blocks” including the first and second open blocks. This is further confused by the fact that the claims later recite that the first memory block is the one “designated as the open block”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 5: 
Claim 5 recites, “based on whether a memory block designated as the open block exists”. It is unclear how this limitation is intended to be conditional since the claims previously recite that the first memory block and the second memory block are designated as “the open block”. Additionally, there is no indication that the first or second memory blocks cease to exist. For this reason it would appear that this limitation is always met. Although claim 1 indicates that the first memory block “designated as the open block is changed to a closed block”, the claims are not particular enough to require that the block is no longer “designated as the open block”. Instead, the claims could be interpreted as only requiring that the first memory block is now a closed block designated as an open memory block (the limitations don’t indicate that the designation is changed (i.e. the block could be closed but still designated as open)). As the 
Regarding claims 6-7, 15, and 17-18: 
Claims 6, 7, 15 and 17-18 recite the limitation: “a memory block designated as the open block (does not) exist(s,)...” The limitation is rejected for analogous reasons as those indicated for the analogous limitation in claim 5. For this reason the scope of the claims cannot be determined and the claims are indefinite. 
Regarding claims 6-7 and 17: 
Claims 6-7 and 17 recite, “a memory block designated as the open block”. However, claim 5 and claim 15 already recite, “a memory block designated as the open block”. Since the limitation in claims 6-7 and 17 are not claimed with proper antecedent basis back to the limitation in claim 5 or 15, it is unclear if the limitations are meant to refer to the same memory block or not. For this reason the scope of the claims cannot be determined and the claims are indefinite.
Regarding claim 8: 
Claim 8 recites, “wherein p-bit data (p is a natural number) is stored per cell in all of the memory blocks included in the first and second memory block groups”, which is subject to two distinct interpretations. The first interpretation is that all of the memory cells in all of the memory blocks already have data stored in them (i.e. the memory device is full because p-bit data is stored in all of the memory blocks). The other interpretation is that the memory device is configured to store p-bit data in all of the memory blocks included in the first and second memory block groups (i.e. data may or may not be currently stored in each of the cells, but the cells are configured to store p-bit data). For this reason the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 9-10 and 19-20: 
Claims 9-10 and 19-20 are rejected according to an analysis analogous to claim 8 where the claims may be interpreted as indicating that the memory cells of the blocks of the group are either full of data or configured to store the data of the specified type. For this reason the scope of the claims cannot be determined and the claims are indefinite. 
Regarding claim 11: 
Claim 11 recites, “the third memory block included in the first memory block group”. There is insufficient antecedent basis for this limitation in the claim. The “third memory block” was not previously recited as being particularly linked to the first memory block group. The claim should be amended to recite, “the memory controller designates the third memory block as the new open block, wherein the third memory block is included in the first memory block group”. For this reason the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 12: 
Claim 12 recites, “when a memory block designated as the open block does not exists among the memory blocks included in the second memory block group”. However, claim 1 already indicates that a “second memory block included in the second memory block group” is designated as “the open block”. Additionally, claim 12 recites “a memory block designated” (i.e. it already happened in the past) “as the open block”. The claim language therefore appears to both indicate that a memory block designated as the open block exists and may not exist. It is therefore unclear how the claims were intended to be conditional. The examiner suggests amending the claims to recite something like, “wherein, when the memory blocks included in the second memory block group no longer include any memory block designated as the open block” to clarify that while a memory block may have been designated as the open block before, it may no longer be designated as the open block. However, the Examiner notes that this suggestion does not cure the 112(b) issue regarding the antecedent basis of “open block” and therefore should be reviewed for clarity within the claims when considered all together. For these reasons the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 14: 
Claim 14 recites, “the ratio of the number of free memory blocks included in the second memory”, which was not previously defined, and additionally, a ratio cannot be defined by a single number/unit/item without another number/unit/item for comparison. For these reasons, the claim should be amended to recite, “when the ratio is equal to or greater than a second threshold value” or “when the ratio of the number of free blocks included in the second memory block group to the number of all memory blocks included in the second memory block group” so that it is clear the limitation in claim 14 is the same ratio as defined in claim 13 and not a new ratio of the number of free blocks included in the second memory block group to another number/unit/item. For these reasons the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 16: 
Claim 16 recites, “the third memory block in the first memory block group”. There is insufficient antecedent basis for this limitation in the claim. The “third memory block” was not previously recited as being particularly linked to the first memory block group. The claim should be amended to recite, “the memory controller designates the third memory block as the new open block, wherein the third memory block is included in the first memory block group”. For this reason the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 17:
Claim 17 recites, “the ratio of the number of free memory blocks included in the second memory”, which was not previously defined, and additionally, a ratio cannot be defined by a single number/unit/item without another number/unit/item for comparison. For these reasons, the claim should be amended to recite, “when the ratio is equal to or greater than a second threshold value” or “when the ratio of the number of free blocks included in the second memory block group to the number of all memory blocks included in the second memory block group” so that it is clear the limitation in claim 17 is the same ratio as defined in claim 15 and not a new 
Regarding claims 2-20: 
Claims 2-20 are rejected for failing to cure the deficiencies of one or more rejected base claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 9,727,249 B1 (Subramanian) in view of US Patent Application Pub. No. US 2018/0189144 A1 (Song).
Regarding claim 1:
Subramanian discloses, a memory system comprising: a memory device (100) including a first memory block group (110) and a second memory block group ((120) [Fig. 1]); and 5a memory controller (storage controller [Fig. 8]) configured to designate a first memory block of memory blocks included in the first memory block group as an open block and designate a second memory block of memory blocks included in the second memory block group as the open block (multiple blocks are kept open to which data is written, there is an open SLC block from the SLC block group and an open MLC block from the MLC block group [Col 2: lines 30-40]), and perform a program operation on the first and the second memory blocks designated 10as the open blocks, wherein, when the first memory block designated as the open block is changed to a closed block (write data from a host is assigned to either the currently open SLC block or the currently open MLC block. When an open block gets full (i.e. like the SLC block), the block is closed [Col 2: lines 39-57]. Although the groups are discussed in terms of one SLC group and one MLC group, the groups may correspond to blocks that store data of the same number of bits per cell (i.e. all SLC or all MLC) [Col 4: lines 3-26]), the memory controller designates a third memory block among the memory blocks included in the first or the second memory block group as a new open block (by disclosing that after a block is closed, another block from the same group is opened [Col 2: lines 39-57]).
Subramanian does not explicitly disclose, but Song teaches, that the memory controller may determine whether to designate the third memory block among the memory blocks included in the first or second memory block groups as a new open block based on a number of times voltage abnormalities have occurred on a voltage supplied to the memory device (by teaching that when there is an abnormal power loss (1070 (Yes)) (i.e. based on abnormal power loss (i.e. voltage abnormalities) occurring once (i.e. a number)) the controller (110) may recover the mapping table (i.e. and not open new blocks for writing as the control flow goes to (END) instead of back to the top of the flowchart at (1010) [Fig. 10] [Fig. 12]), but when abnormal power loss does not occur (i.e. based on power loss occurring 0 times (i.e. a number)), the controller (1060) may determine new open blocks (i.e. a third memory block) (1010) and write data in step (1060) after all of the open blocks have been written (1050) [Fig. 10] [0113-0121]. Song also teaches that a number of first memory blocks may be determined so that the recovery time of a mapping table may be set according to a requirement by a user [0008]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 2:
The memory system according to claim 1 is made obvious by Subramanian in view of Song. 
Subramanian does not explicitly disclose, but Song teaches, wherein the memory controller determines the number of times the voltage abnormalities have occurred during a predetermined time period ending when the first memory block is changed to the closed block (by teaching that additional blocks will not be opened (1060) if abnormal power loss occurs before all of the currently open blocks have been fully written and closed (i.e. during the time the blocks are open, i.e. during a predetermined time) (1070) [0059] [0120-0121] [0066] [0127-0137]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 4:
The memory system according to claim 1 is made obvious by Subramanian in view of Song. 
Subramanian does not explicitly disclose, but Song teaches, wherein, when the number of times the voltage abnormalities have occurred exceeds a first threshold value, the memory controller does not designate the third memory block as the new open block (by teaching that additional blocks will not be opened (1060) (i.e. does not designate the third memory block as the new open block) if abnormal power loss occurs (i.e. a threshold of 1) before all of the currently open blocks have been fully written and closed (1070) [0059] [0066] [0113-0121] [0127-0137]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 11:
The memory system according to claim 1 is made obvious by Subramanian in view of Song. 
Subramanian discloses the third open block is included in the first memory block group as the new open block (by disclosing that when a block is transitioned from open to closed, another block is newly opened and that newly opened block is from the same group of memory blocks as the block transitioned from open to closed [Col 2: lines 39-57]).
Subramanian doesn’t explicitly disclose, but Song teaches, wherein, when the number of times voltage abnormalities have occurred is equal to or less than a first threshold value, the memory controller designates the third memory block as the new open 5block (by teaching that when abnormal power loss does not occur (i.e. 0 voltage abnormalities (i.e. below a threshold of 1)), the controller (1060) may determine new open blocks (i.e. a third memory block) (1010) and write data in step (1060) after all of the open blocks have been written (1050) [Fig. 10] [0113-0121]. Song also teaches that a number of first memory blocks may be determined so that the recovery time of a mapping table may be set according to a requirement by a user [0008]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 12: 
The memory system according to claim 11 is made obvious by Subramanian in view of Song. 
Subramanian discloses to open a block among the memory blocks included in the second memory block group (by disclosing that when a block is transitioned from open to closed, another block is newly opened and that newly opened block is from the same group of memory blocks as the block transitioned from open to closed [Col 2: lines 39-57])
Subramanian does not explicitly disclose, but Song teaches wherein, when a memory block designated as the open block does not exists among the memory blocks included in the second memory block group, the memory 10controller determines whether to designate a fourth memory block among the memory blocks included in the second memory as an additional new open block (by teaching that when all of the blocks opened for writing are closed (i.e. a memory block designated as the open block does not exists), it is determined whether an abnormal power loss has occurred before determining to allocate new blocks (i.e. whether to designate a fourth memory block) (1060) (1070) [Fig. 10] [0059] [0066] [0113-0121] [0127-0137]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks (i.e. with one from each group of blocks as taught by Subramanian) after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Regarding claim 15: 
The memory system according to claim 1 is made obvious by Subramanian in view of Song. 
Subramanian does not explicitly disclose, but Song teaches, wherein, when the number of times the voltage abnormalities have occurred is equal to or less than a first threshold value, the memory controller determines whether to designate the third memory block as the new open block (by teaching that when there is an abnormal power loss (1070 (Yes)) (i.e. based on abnormal power loss occurring once (i.e. a number)) the controller (110) may recover the mapping table (i.e. and not open new blocks for writing as the control flow goes to (END) instead of back to the top of the flowchart at (1010) [Fig. 10] [Fig. 12]), but when abnormal power loss does not occur (i.e. based on abnormal power loss occurring zero times (i.e. a number) (i.e. equal to or less than a first threshold value of (0)), the controller Song also teaches that a number of first memory blocks may be determined so that the recovery time of a mapping table may be set according to a requirement by a user [0008]) based on a ratio of a number of free blocks included in the first memory block group to a number of all memory blocks included in the first memory block group, or based on whether a memory block designated as the open block exists among the memory blocks included in the second memory block group (by teaching that when all of the blocks opened for writing are closed (based on whether a memory block designated as the open block exists), it is determined whether an abnormal power loss has occurred before determining to allocate new blocks (i.e. whether to designate a fourth memory block) (1060) (1070) [Fig. 10] [0059] [0066] [0113-0121] [0127-0137]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Song in further view of US Patent Application Pub. No. US 2009/0198952 A1 (Khmelnitsky) as evidenced by US Patent Application Pub. No. US 2020/0278810 A1 (Chang) in further view of US Patent Application Pub. No. US 2017/0123718 A1 (Sinha).
Regarding claim 13: 
The memory system according to claim 12 is made obvious by Subramanian in view of Song. 
Subramanian in view of Song does not explicitly disclose, but Khmelnitsky as motivated by Chang teaches, wherein the 15memory controller determines whether to designate the fourth memory block as the additional new open block, based on a threshold of a number of free blocks included in the second memory block group (by teaching that when a write block is full (i.e. closed) a new block may be made the active block (i.e. designate the fourth memory block as the additional new open block) unless there are no free blocks available or the free blocks are below a threshold. In this case, garbage collection must be performed first (i.e. whether or not to designate the fourth memory block) to generate free blocks until the threshold of free blocks is met before a block can be designated as the active (i.e. open) block [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining whether to designate a block as an open block as disclosed by Subramanian in view of Song to include the determination of a threshold of free blocks as taught by Khmelnitsky. 
One of ordinary skill in the art would have been motivated to make this modification because maintaining a threshold of free blocks is useful in mitigating write-performance variation and preventing I/O blocking, as taught by Chang in [Abstract] [0004] [0022-0023].  
Subramanian in view of Song in further view of Khmelnitsky as motivated by Chang does not explicitly disclose, but Sinha teaches, that the threshold number of free blocks may be a ratio of the number of free blocks in the second memory block group to a number of all memory blocks included in the second memory block group (by teaching that a free erase block threshold can be a percentage of the total number of blocks [0047-0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threshold from being a fixed number of free Khmelnitsky to be a ratio of free blocks to the total number of blocks as taught by Sinha. 
One of ordinary skill in the art would have been motivated to make this modification because a threshold that is set as a percentage would cover SSDs of varying sizes instead of requiring setting different fixed number thresholds for SSDs of varying sizes, as taught by Sinha in [0047-0048]. 
Regarding claim 14: 
The memory system according to claim 13 is made obvious by Subramanian in view of Song in further view of Khmelnitsky as motivated by Chang in further view of Sinha. 
Subramanian in view of Song does not explicitly disclose, but Khmelnitsky as motivated by Chang teaches, wherein the memory controller designates the fourth memory block as the additional new open block when the number of free blocks included in the second memory block group is equal to or greater than a second threshold value, and wherein the memory controller does not designate the fourth memory block as the additional new open block when the number of free blocks included in the second memory block group is less than the second threshold value (by teaching that when a write block is full (i.e. closed) a new block may be made the active block (i.e. designate the fourth memory block as the additional new open block) unless there are no free blocks available or the free blocks are below a threshold. In this case, garbage collection must first be performed first (i.e. wherein the memory controller does not designate the fourth memory block as the additional new open block when the ratio of the number of free blocks included in the second memory block group is less than the second threshold value) to generate free blocks until the threshold of free blocks is met before a block can be designated as the active (i.e. open) block [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining whether to designate a block as an Subramanian in view of Song to include the determination of a threshold of free blocks as taught by Khmelnitsky. 
One of ordinary skill in the art would have been motivated to make this modification because maintaining a threshold of free blocks is useful in mitigating write-performance variation and preventing I/O blocking, as taught by Cheng in [Abstract] [0004] [0022-0023].
Subramanian in view of Song in further view of Khmelnitsky as motivated by Chang does not explicitly disclose, but Sinha teaches, that the threshold number of free blocks may be a ratio of the number of free blocks in the second memory block group to a number of all memory blocks included in the second memory block group (by teaching that a free erase block threshold can be a percentage of the total number of blocks [0047-0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threshold from being a fixed number of free blocks as disclosed by Khmelnitsky to be a ratio of free blocks to the total number of blocks as taught by Sinha. 
One of ordinary skill in the art would have been motivated to make this modification because a threshold that is set as a percentage would cover SSDs of varying sizes instead of requiring setting different fixed number thresholds for SSDs of varying sizes, as taught by Sinha in [0047-0048]. 
Regarding claim 16: 
The memory system according to claim 15 is made obvious by Subramanian in view of Song. 
Subramanian discloses, the third memory block included in the first memory block group 
Subramanian in view of Song does not explicitly disclose, wherein, when the number of free blocks included in the first memory block group is equal to or greater than a second threshold, the memory controller designates the third memory block as the new open block (by teaching that when a write block is full (i.e. closed) a new block may be made the active block (i.e. designate the third memory block as the additional new open block) unless there are no free blocks available or the free blocks are below a threshold (i.e. it will designate it when the number of free blocks is equal to or greater than a second threshold). In this case, garbage collection must first be performed first (i.e. whether or not to designate the fourth memory block) to generate free blocks until the threshold of free blocks is met before a block can be designated as the active (i.e. open) block [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining whether to designate a block as an open block as disclosed by Subramanian in view of Song to include the determination of a threshold of free blocks as taught by Khmelnitsky. 
One of ordinary skill in the art would have been motivated to make this modification because maintaining a threshold of free blocks is useful in mitigating write-performance variation and preventing I/O blocking, as taught by Chang in [Abstract] [0004] [0022-0023].  
Subramanian in view of Song in further view of Khmelnitsky as motivated by Chang does not explicitly disclose, but Sinha teaches, that the threshold number of free blocks may be a ratio of the number of free blocks in the second memory block group to a number of all memory blocks included in the second memory block group (by teaching that a free erase block threshold can be a percentage of the total number of blocks [0047-0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threshold from being a fixed number of free blocks as disclosed by Khmelnitsky to be a ratio of free blocks to the total number of blocks as taught by Sinha
One of ordinary skill in the art would have been motivated to make this modification because a threshold that is set as a percentage would cover SSDs of varying sizes instead of requiring setting different fixed number thresholds for SSDs of varying sizes, as taught by Sinha in [0047-0048]. 
Regarding claim 17: 
The memory system according to claim 15 is made obvious by Subramanian in view of Song. 
Subramanian does not explicitly disclose, but Song teaches, wherein, when a memory block 43designated as the open block exists among the memory blocks included in the second memory block group, the memory controller does not designate the third memory block as the new open block (by teaching that new blocks are not allocated as open blocks until all currently open blocks are closed (i.e. when designated as the open block exists among the memory blocks included in the second memory block group, the controller does not designate the third memory block as the new open block) (1060) (1070) [Fig. 10] [0059] [0066] [0113-0121] [0127-0137]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with the open blocks disclosed by Subramanian to include the determination for how many open blocks to use based on user requirements of a recovery time and to open that many blocks after all of the open blocks have been written and closed and there is not an abnormal power loss as taught by Song. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash memory device to be recovered quickly from a power loss and prevents data loss without long delay times, as taught by Song in [0005-0007]. 
Subramanian in view of Song does not explicitly disclose, but Khmelnitsky as motivated by Chang teaches wherein, when the number of free blocks included in the first memory block group is less than a second threshold value... the memory controller does 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining whether to designate a block as an open block as disclosed by Subramanian in view of Song to include the determination of a threshold of free blocks as taught by Khmelnitsky. 
One of ordinary skill in the art would have been motivated to make this modification because maintaining a threshold of free blocks is useful in mitigating write-performance variation and preventing I/O blocking, as taught by Chang in [Abstract] [0004] [0022-0023].  
Subramanian in view of Song in further view of Khmelnitsky as motivated by Chang does not explicitly disclose, but Sinha teaches, that the threshold number of free blocks may be a ratio of the number of free blocks in the second memory block group (by teaching that a free erase block threshold can be a percentage of the total number of blocks [0047-0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threshold from being a fixed number of free blocks as disclosed by Khmelnitsky to be a ratio of free blocks to the total number of blocks as taught by Sinha. 
One of ordinary skill in the art would have been motivated to make this modification because a threshold that is set as a percentage would cover SSDs of varying sizes instead of Sinha in [0047-0048]. 


Allowable Subject Matter
Although the subject matter of claims 3, 5-10 and 18-20 was searched for in the prior art, the subject matter of the claims was not found. Correspondingly, a prior art rejection for claims 3, 5-10 and 18-20 has not been made. 
Reasons for indicating allowable subject matter: 
Regarding claim 3: 
The closest prior art of record does not teach “wherein the memory controller determines a number of dummy physical pages included in the first memory block that is changed to the closed block, and determines the number of times the voltage abnormalities have occurred based on the determined number of dummy physical pages” because the closest prior art of record does not teach storing dummy pages to mark a voltage abnormality event and then counting them to determine the number of voltage abnormalities that have occured and it would not have been obvious to do so. 
Regarding claim 5:
The closest prior art does not teach “wherein, when the number of times the voltage abnormalities have occurred exceeds a first threshold value, the memory controller determines whether to designate the third memory block as the new open block, based on whether a memory block designated as the open block exists among the memory blocks included in the first and second memory block groups” and it would not have been obvious to do so because the prior art 
Regarding claims 6-10: 
Claims 6-10 recite allowable subject matter at least by virtue of their dependence from claim 5. 
Regarding claim 18-20: 
Claims 18-20 recite allowable subject matter for reasons analogous to those presented for claim 5 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0188455 A1 (Patel) teaches between deciding between opening a block in a first group and opening a block in a second group based on the frequency of data to be written [Fig. 5] [0047-0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139